IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 25, 2008
                                No. 07-50520
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RAMON GERARDO ESPINOZA-MARTINEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:06-CR-2630


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Ramon Gerardo Espinoza-Martinez pleaded guilty to possession with the
intent to distribute cocaine. The district court sentenced Espinoza-Martinez at
the low end of the properly calculated guidelines range to 70 months of
imprisonment, three years of supervised release, and a $100 special assessment.
Espinoza-Martinez now appeals his sentence.
      Espinoza-Martinez argues that his sentence is unreasonable because it is
greater than necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a). He

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50520

argues that sentence is not necessary to protect the public or to prevent him
from committing future crimes because this was his first offense and he is
genuinely repentant.
      The district court committed no significant procedural error as it properly
calculated the applicable guidelines range, allowed both parties to present
arguments as to what they believed the appropriate sentence should be, and
considered all of the § 3553(a) factors. Where, as here, the district court imposes
a sentence within a properly calculated guidelines range, the sentence is entitled
to a rebuttable presumption of reasonableness. See United States v. Alonzo, 435
F.3d 551, 553-54 (5th Cir. 2006); see also Rita v. United States, 127 S. Ct. 2456,
2462 (2007). Espinoza-Martinez has failed to demonstrate that his sentence is
unreasonable. See Gall v. United States, 128 S. Ct. 586, 597 (2007). Accordingly,
the judgment of the district court is AFFIRMED.




                                        2